Citation Nr: 0823198	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  93-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for postoperative residuals of an osteochondral 
fracture and partial anterior cruciate ligament (ACL) tear of 
the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right hand fracture of the head of the third 
metacarpal and first proximal phalanx.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right big toe fracture.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1991 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana. 

During the pendency of the appeal, jurisdiction of the claims 
has resided in several regional offices.  Jurisdiction has 
been most recently transferred to the Buffalo, RO.  

The June 1991 rating decision awarded service connection for 
residuals of a post operative osteochondral fracture and 
partial anterior cruciate ligament tear of the left knee and 
assigned a ten percent rating effective August 1990.  The 
matter was first before the Board in May 1994, wherein the 10 
percent rating was upheld.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court). 

In a December 1995 Memorandum Decision, the Court vacated the 
May 1994 Board decision and remanded the matter to the Board.  
In August 1996, the Board remanded the claim to the RO for 
further development and adjudication.  By rating decision of 
August 1996, the Oakland, California, RO awarded an increased 
30 percent rating, retroactive to the original grant of 
service connection.  The veteran maintained that an even 
higher rating was warranted and his claim remained in 
appealed status.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded).  

In December 2000, the Board affirmed the initial 30 percent 
rating for the service-connected left knee disability.  The 
veteran once again appealed to the Court.   In a January 2003 
Order, the Court vacated the December 2000 Board decision and 
remanded the claim to the Board.  Thereafter, pursuant to 
Court Order, the Board remanded the matter to the RO in March 
2004.

In a March 2005 rating decision, the RO, in pertinent part, 
denied entitlement to TDIU and continued noncompensable 
ratings for the residuals of a right hand fracture (at the 
head of the third metacarpal and first proximal phalanx) and 
for the residuals of a right big toe fracture.  

The March 2005 rating decision also denied entitlement to 
service connection for right knee and low back disabilities 
on the basis that new and material evidence had not been 
submitted to reopen the claims.  The veteran appealed both 
matters.  Service connection was subsequently awarded in a 
November 2005 rating decision for mild osteoarthritis of the 
right knee and osteoarthritic changes of L5/S1.  As such, 
these matters are no longer in appellate status.

In May 2006, the veteran's left knee claim was once again 
before the Board and remanded in order to satisfy an 
outstanding video conference hearing request before a 
Veterans Law Judge.  The Board notes that in August 1993 the 
veteran was previously afforded a Board hearing before a now 
retired Veterans Law Judge.  In April 2006, the veteran 
withdrew his request for a new hearing.

In September 2006, the Board remanded the claims on appeal 
for further evidentiary development and adjudication.  The 
claims have been returned to the Board and are now ready for 
appellate disposition.




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Overall, based on a review of the clinical evidence of 
record, the service-connected left knee disability 
(postoperative residuals of an osteochondral fracture and 
partial ACL tear of the left knee, to include degenerative 
joint disease) is not shown to be productive of nonunion of 
the femur without loose motion and weight-bearing preserved 
with aid of brace, fracture of the surgical neck of the femur 
with false joint, or ankylosis; the left knee disability 
results in no more than slight recurrent subluxation or 
dislocation, and it allows for painless range of motion to 
125 degrees flexion and 0 degrees extension. 

3.  The service-connected residuals of a right hand fracture 
of the head of the third metacarpal and first proximal 
phalanx are not shown to be productive of ankylosis of either 
digit.

4.  The service-connected residuals of a fracture to the 
right big toe are not shown to be productive of more than a 
moderate foot injury.

5.  The veteran's service-connected disabilities are: left 
knee residuals of osteochondral fracture and partial ACL tear 
evaluated at 30 percent; residuals of a right hand fracture 
of the head of the third metacarpal and first proximal 
phalanx   evaluated at 10 percent; mild osteoarthritic 
changes at L5/S1 evaluated at 10 percent; mild osteoarthritis 
of the right knee evaluated at 10 percent; and residuals of a 
right big toe fracture evaluated as 10.  The combined 
evaluation is 60 percent applying the bilateral factor.

6.  Affording the veteran all reasonable doubt, his service-
connected disabilities render him unemployable considering 
his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for postoperative residuals of an osteochondral 
fracture and partial ACL tear of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including 
Diagnostic Codes 5003, 5010, 5255, 5256, 5257, 5260, 5261, 
5262 (2007).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right hand fracture of the head of the third 
metacarpal and first proximal phalanx have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including 
Diagnostic Codes 5220-5223 (2007).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a right big toe fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.    §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, including 
Diagnostic Codes 5276-5284 (2007).

4.  The criteria for the assignment of a TDIU rating are met.  
38 U.S.C.A. §§ 501, 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
redefined VA's duty to assist the veteran in the development 
of a claim.  VA regulations for the implementation of the 
VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

The claim for a higher initial rating for postoperative 
residuals of an osteochondral fracture and partial ACL tear 
of the left knee was first adjudicated in June 1991 prior to 
the enactment of the VCAA; however, pursuant to Board Remand, 
VCAA notice was issued in March 2004, April 2005, and 
November 2006.  The Board would additionally note that this 
appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for postoperative residuals of an osteochondral fracture and 
partial ACL tear of the left knee.  Courts have held that 
once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

With respect to the claims of entitlement to TDIU and higher 
evaluations for residuals of a right hand fracture of the 
head of the third metacarpal and first proximal phalanx and 
residuals of a right big toe fracture, the veteran was 
notified of what information and evidence was needed to 
substantiate the claims in May 2004 prior to the March 2005 
rating decision and again in April 2005 and November 2006.  
He was further notified of the information and evidence which 
must be submitted by himself, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
that pertained to the claims.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006 and November 2006.  The claims were last readjudicated 
in a November 2007 supplemental statement of the case (SSOC) 
wherein the veteran was assigned increased 10 percent 
disability evaluations effective December 1, 2003, for 
residuals of a right hand fracture of the head of the third 
metacarpal and first proximal phalanx and residuals of a 
right big toe fracture.   

The Board is aware of the Court recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Any procedural defect in notice does not constitute 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran's statements to VA examiners, as well as to the 
RO, contain a description of the effect of the service-
connected disabilities, on employability and daily life.  
These statements indicate awareness on the part of the 
veteran that information about such effects is necessary to 
substantiate a claim for a higher evaluation.  

Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez-Flores, supra, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disabilities 
on employment and his daily life, the Board does not view the 
disorders at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the June 1991, August 1996, and March 2005 rating 
decisions include a discussion of the rating criteria 
utilized in the present case, and this criteria was set forth 
in further detail in the March 1992 and November 2005 
statements of the case (SOC) and the multiple supplemental 
statements of the case (SSOC) issued between March 1993 and 
November 2007.  The veteran has been made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the third notification requirement of Vazquez-
Flores.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA and 
private treatment records, VA examination reports, and 
records from the Social Security Administration (SSA).  The 
Board notes the transcript from the August 1993 Board hearing 
has also been associated with the claims folder.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical and personnel records; post-service VA and 
private medical records; reports of VA examination; SSA 
records; and the transcript from the August 1993 Board 
hearing.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating Claims

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
	
VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999); 38 C.F.R. § 4.2.

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

It should also be noted that use of terminology such as 
"mild," "moderate", or "severe" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R.
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Left Knee

As noted in the Introduction, service connection was 
originally granted in a June 1991 rating decision and a 10 
percent rating was assigned for post operative residuals of a 
left knee osteochondral fracture and partial ACL tear.  In an 
August 1996 rating decision, the RO assigned a 30 percent 
rating retroactive to the original grant of service 
connection, August 7, 1990.  The veteran has also been 
awarded temporary total rating under the provisions of 38 
C.F.R. § 4.30 following knee surgery on November 24, 1997, 
and November 3, 2004, with a return to the schedular 30 
percent rating after each period and most recently on January 
1, 2005.  The veteran has continued to appeal for a higher 
initial rating and at one point indicated that he believed 
his left knee disorder should be rated 40 percent disabling.

As the veteran's specific disability is not listed in the 
diagnostic criteria, it has been rated by analogy.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran's left knee disorder was originally evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259 for removal of 
symptomatic semilunar cartilage.  In August 1996, the RO 
assigned a 30 percent rating under Diagnostic Code 5255 for 
malunion of the femur with marked knee disability.  38 C.F.R. 
§ 4.71a.  A 60 percent rating is not warranted unless 
evidence demonstrates nonunion of the femur without loose 
motion and weight-bearing preserved with aid of brace, or if 
the record shows fracture of the surgical neck with false 
joint.  Id.  

There are other pertinent diagnostic criteria for rating 
kneed disabilities.  Ankylosis of the knee in a favorable 
angle in full extension, or in slight flexion between zero 
and 10 degrees is assigned a 30 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5256.  A 40 percent rating is 
assigned for ankylosis of the knee in flexion between 10 
degrees and 20 degrees.  Id.   A 50 percent rating is 
assigned for ankylosis of the knee in flexion between 20 
degrees and 45 degrees.  Id.    A 60 percent rating is 
assigned for extremely unfavorable ankylosis of the knee in 
flexion at an angle of 45 degrees or more.  Id.

Evaluation of knee disability may be based on instability.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  When there is 
severe recurrent subluxation or lateral instability, a 30 
percent rating is assigned.  A 20 percent rating is in order 
when there is moderate recurrent subluxation or lateral 
instability, and a 10 percent rating is for application when 
the recurrent subluxation or lateral instability is slight.  
Id. 


Evaluation of the knee disability may also be based on 
limitation of full range of motion.  A compensable rating is 
not warranted for loss of motion on flexion until flexion is 
limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Higher ratings are warranted for greated loss in 
full range of flexion.  It is not until flexion in the leg is 
limited to 15 degrees that a 30 percent rating is assigned. 
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  As for loss of 
motion on extention, the provisions of Diagnostic Code 
5261dictate that a compensable rating is not warranted until 
extension is limited to 10 degrees.  Limitation of extension 
in the leg to 20 degrees is 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  When extension is limited to 
30 degrees, a 40 percent rating is assigned. Id.  When 
extension is limited to 45 degrees, a 50 percent rating is 
assigned.  Id.

Impairment of the tibia and fibula warrants a 10, 20, or 30 
percent rating depending on wheter knee or ankle disability 
is slight, moderate, or marked.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  Additionally, a 40 percent rating is 
assigned for nonunion of the tibia and fibula with loose 
motion, requiring a brace.  Id. 

Based on its review of the medical evidence since the grant 
of service connection, the Board finds that an initial rating 
in excess of 30 percent under Diagnostic Code 5255, or any 
other applicable code (or combination of codes), for the 
veteran's left knee disability is not warranted.  A review of 
the pertinent medical evidence reveals the following.

Service medical records show the veteran sustained a left 
knee strain in April 1989 after stepping off a vehicle the 
wrong way.  X-rays at that time were normal.  A left knee 
arthroscopy in May 1989 revealed an osteochondral fracture.  
Range of motion in June 1989 was zero to 120 degrees.  In 
August 1989, the veteran had full range of motion.  The 
medial and lateral collateral ligaments were intact.  In 
September 1989, the veteran twisted his knee again. There was 
no joint line tenderness or laxity.  The examiner noted had a 
permanent defect that was expected to cause pain and 
disability when the articular surface was stressed.  

In October 1989 a 1.5 x 1.8 centimeter osteochondral fracture 
was removed.  A November 1989 magnetic resonance imaging 
(MRI) report was negative for a lateral meniscus tear.  The 
veteran had good range of motion.  He was negative for 
locking or effusion.  

In March 1990, the cruciate and collateral ligaments were 
intact.  An April 1990 Medical Evaluation Board (MEB) noted 
the veteran underwent an arthroscopy in May 1989, as well as 
synovectomy, debridement, and limited arthroplasty of the 
osteochondral defect in the medial femoral condyle toward the 
intercondylar notch.  The veteran was discharged in August 
1990.

Upon VA examination in October 1990, the veteran complained 
of pain and throbbing of the left knee.  He reported only 
occasional swelling.  Physical examination showed that he did 
not walk with an obvious limp.  He had full range of motion 
with no crepitation or effusion.  The veteran was diagnosed 
with 
chondromalacia of the left knee following arthroscopic 
surgery.

Private treatment records dated in April 1992 from Dr. ARM 
indicate the veteran presented with complaints of pain after 
overuse of the left knee.  Physical examination revealed full 
range of motion with no clicking, locking or ligamentous 
instability of the left knee.  The veteran only had some 
tenderness over the medial aspect of the joint in the area of 
the condyle and no involvement of the meniscus. Dr. ARM 
opined the veteran would likely have intermittent pain, need 
to wear a brace, and take anti- inflammatory medication to 
function; however, he stated that the veteran's condition 
would not likely interfere with function to any significant 
degree for at least 10-15 years.

On VA examination in January 1993, the veteran complained of 
decreased range of motion in the left knee with frequent 
pain.  The veteran endorsed stiffness, but denied swelling, 
locking or giving way in the left knee.  He was observed to 
walk with a limp on the left and noted to use a left knee 
plastic Velcro brace.  The patella was in normal position and 
was non-tender.  There was only mild tenderness over the 
lateral aspect of the left knee along the joint line.  There 
was moderate laxity of the anterior cruciate ligament and 
mild laxity of the medial and lateral collateral ligaments. 
Range of motion testing showed the left knee lacked 10 
degrees of full extension.  He was able to flex to 120 
degrees.   

VA outpatient treatment records dated in May 1996 show the 
veteran complained of only occasional swelling.  There was no 
evidence of effusion.  There was full range of motion in the 
left knee with a positive anterior drawer test, positive 
Lachman test and very tender patella facet.  There was no 
joint line tenderness.  The diagnostic impression was patella 
facet syndrome and laxity of the anterior cruciate ligament 
with no instability.  X-rays were negative.

VA outpatient treatment records dated in August 1996, March 
1997 and June 1997 show the veteran had full range of motion.  
The veteran had no effusion, locking, or crepitus.  There was 
negative pivot shift.  

The veteran was afforded an additional VA examination in 
November 1997, just prior to having arthroscopic surgery.  
The veteran presented with complaints of intense throbbing 
pain in the medial part of his left knee with any long 
periods of walking, up and down motion, or any standing.  The 
examiner noted the veteran was wearing a stabilizing patellar 
brace for ambulation to keep the pressure off of the lateral 
sides of his left knee. 

Physical examination revealed the veteran had full range of 
motion in the left knee both actively and passively.  Medial, 
lateral and collateral ligaments were all intact. There was 
pain along the femoral condyle and medial tibial plateau with 
pronation and supination.  The veteran was diagnosed with a 
left knee history of medial femoral condylar fracture, 
repaired arthroscopically, and recurrent spurring and/or 
sharp edging of the fracture site along the medial condyle of 
the left knee. While the veteran was also diagnosed with 
early arthritic changes of the femoral condyle of the left 
knee, x-rays of the left knee were negative.  

VA treatment records dated in May 1998 shows the veteran had 
full range of motion.  There was no evidence of effusion.

Records from Dr. ARM dated in July 1998 note the veteran 
underwent arthroscopic surgery on November 24, 1997, which 
showed grade 3 chondromalacia changes with whitish deposits 
indicative of chondrocalcinosis and a questionable 
possibility of pseudogout.

VA treatment records dated in October 1998,  show the veteran 
had no effusion, redness, heat, or tenderness in the left 
knee.  Range of motion was full.  

An MRI of the veteran's left knee in January 1999 revealed 
thinning and irregularity of the articular surface of the 
medial femoral condyle consistent with early degenerative 
change.  There was no evidence of meniscal tear or 
ligamentous injury.  Focal areas of increase signal intensity 
within the substance of the posterior horn of the medial 
meniscus were considered a postoperative change versus myxoid 
degeneration.

In February 1999, the veteran underwent an independent 
medical examination. He reported throbbing pain below the 
patella.  He indicated that he had difficulty flexing his 
left knee and symptoms were exacerbated by walking, prolonged 
sitting, and prolonged driving.  The veteran endorsed only 
occasional popping and swelling, difficulty squatting or deep 
knee bending, and occasional use of crutches.  He denied any 
true locking in the left knee.  

On physical inspection of the knee, the veteran did not 
ambulate with a limp nor did he have any evidence of antalgic 
gait or other abnormalities.  There was no effusion, swelling 
or erythema, and no crepitation to range of motion of the 
left knee.  Ligaments were stable medially and laterally, as 
well as in the anterior/posterior direction.  Lachman's and 
anterior/posterior Drawer signs were negative.  There was 
some tenderness in the area of the infrapatellar tendon, but 
no joint line pain.  There was no abnormal tracking of the 
patella or other abnormality on flexion and extension of the 
knee.

In an April 1999 addendum opinion, the examiner stated the 
veteran had range of motion in the left knee from 0 to 130 
degrees, both active and passive.  The examiner noted the 
presence of some functional impairment secondary to pain as 
manifested by complaints of increased pain with activity.  
This was felt to be consistent with the veteran's mild 
osteoarthritis and previous injury.  The examiner attributed 
approximately 90 percent of the veteran's impairment to the 
osteochondral fracture and ligament injury and only 10 
percent due to gout.  The examiner further commented that the 
veteran's use of a knee brace on the left did not appear to 
be medically necessary based on a lack of evidence of 
instability on examination.  The examiner once again 
reiterated that the veteran did not demonstrate any 
instability medially or laterally or in an anterior posterior 
direction of any measurable amount.  The veteran had a 
negative Lachman's maneuver and anterior Drawer sign.  The 
examiner concluded that if the veteran did have a torn ACL, 
he appeared to be reasonably compensated on examination.  
VA treatment records in June 1999 show the left knee was 
negative for effusion.  In October 1999, the veteran 
complained of tenderness of the patellar facets; there was no 
evidence of effusion or ligament laxity on examination.  An 
entry dated in February 2000 revealed no effusion or joint 
line tenderness.  There was no ligamentous laxity.  Range of 
motion in the left knee was full but uncomfortable.  X-rays 
of the left knee were negative.

A letter from Dr. GST dated in March 2000 contains a 
diagnosis of early degenerative joint disease (DJD) of the 
left knee and significant instability.  Though no objective 
evidence was associated with the letter.  Dr. ARM in a 
treatment note received in March 2000 indicated there was no 
evidence of pseudogout or chondrocalcinosis.  The veteran was 
advised that injections could be tried for pain relief; a 
permanent activity restriction to light-moderate work was 
continued.

VA outpatient treatment records dated in April 2000 note the 
veteran had his fist Synvisc injection of the left knee.  The 
examiner noted there were no markers of inflammatory disease 
on bone scan or labs.  An entry dated in August 2000 revealed 
no evidence of effusion or swelling.  The veteran had full 
range of motion.  

Upon VA examination in March 2001, the examiner noted that 
Synvisc injections and Indocin improved left knee pain to a 
considerable degree.   The vetera denied popping or locking 
of the left knee.  He did report two occasions of giving way 
of the left knee.  The veteran indicated that he wore a knee 
brace around the house. Range of motion was from 5 to 114 
degrees of active flexion and 135 degrees of passive flexion.  
There was no abnormal anterior draw.  There was no valgus or 
varus instability.  The veteran had a negative McMurray's.  
There was no left knee effusion and only minimal tenderness 
to palpation.  The examiner opined there was no casual 
relationship between the veteran's gout and the service 
connected left knee disability.  

VA outpatient treatment records dated in February 2002 show 
no significant effusion. Range of motion was near full.  The 
ligaments were intact.  The veteran again had near full range 
of motion and no effusion in October 2002.  There was only 
slight guarding.  Ligaments were again intact. 

An August 2004 entry from Helena Orthopaedic Clinic shows the 
veteran had no locking and reported two episodes of giving 
way of the left knee.  He indicated that he had swelling 
approximately one time every three months.  The veteran 
complained of pain and stiffness in the morning or after 
sitting for prolonged periods of time.  Physical inspection 
of the knee showed swelling and moderate effusion.  There was 
tenderness over the medial joint line with lesser tenderness 
over the lateral joint line.  

Range of motion was from zero to 90 degrees, both active and 
passive.  The end range of flexion was noted to be due to 
pain and not due to anatomic resistance.  There was no 
instability to varus or valgus stress in extension or 
flexion.  Anterior and posterior Drawer sings were negative, 
as was Lachman's and pivot shift tests.  The gait was 
dysfunctional as the veteran tended not to flex or extend the 
ankle when he walked.  X-rays showed narrowing of the medial 
and lateral joint spaces of the left knee.  The veteran was 
diagnosed with mild osteoarthritis.

VA outpatient treatment records dated shortly thereafter in 
October 2004 show that range of motion was full and no 
effusion.  The veteran underwent an arthroscopy on November 
3, 2004.  Treatment providers noted the veteran had full 
range of motion, with discomfort at extreme flexion.  The 
ligaments were intact.  Three and half weeks after the scope, 
the veteran was limping and had range of motion from 20 to 
110 degrees.  The examiner noted it was difficult to discern 
whether the veteran had true guarding to extension.  There 
was no warmth and only minimal effusion. 

Upon VA examination in September 2005, the veteran reported 
weekly flare-ups of left knee pain.  He indicated he used a 
brace.  The veteran walked with a slight limp.  There was 
only slight swelling over the left knee.  Palpation of the 
left knee elicited no abnormality of temperature.  There was 
some slight crepitus, swelling, and joint tenderness.  Range 
of motion was from zero to 130 degrees. With some pain from 
125 degrees to 130 degrees.  Testing of the medial and 
lateral collateral ligaments, anterior and posterior cruciate 
ligaments showed only slight instability, minimal primarily 
to the medial collateral ligament.  There was no change of 
range of motion after repeated testing, weakness, 
fatigability, or incoordination.  X-rays showed mild 
bilateral medial joint space and patellofemoral narrowing.   

VA outpatient treatment records dated in January 2007 reveal 
the veteran had full range of motion.  The provider noted 
that motion was painless.  There was no evidence of effusion. 

The veteran was afforded a final VA examination in September 
2007.  He complained of knee pain and stiffness, as well as 
giving out of the knee once a day.  The veteran indicated he 
used a left knee brace, as well as crutches periodically.  
The veteran reported limitations with bending, lifting, 
twisting, and squatting.  Physical examination showed no 
gross abnormality of color or deformity.  There was swelling.  
Palpation of the left knee elicited no abnormality of 
temperature.  There was crepitus, swelling, and pain.  

Range of motion was from zero to 110, with pain beginning at 
100 degrees.  Testing of the medial and lateral collateral 
ligaments, the anterior-posterior cruciate ligaments were 
relatively stable and normal.  There was no change upon 
repetitive testing, to include no weakness, fatigability, and 
incoordination.  X-rays showed osteoarthritis of the left 
knee.  

As noted at the outset, the veteran's left knee disorder was 
originally evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 for removal of symptomatic semilunar cartilage.  
Thereafter, in August 1996, the RO assigned an increased 30 
percent rating under Diagnostic Code 5255 for malunion of the 
femur with marked knee disability.  38 C.F.R. § 4.71a.  After 
a complete and thorough review of the claims folder and all 
of the clinical evidence pertaining to the veteran's left 
knee, the objective findings do not establish entitlement to 
an initial rating in excess of 30 percent at any time since 
August 1990, except for the periods for which temporary total 
ratings were assigned following left knee surgery in November 
1997 and November 2004.

First, the Board finds that Diagnostic Code 5255 offers the 
most complete approximation of the veteran's overall 
disability due to his service-connected left knee injury.  As 
previously delineated, the service medical records reveal the 
veteran sustained an osteochondral fracture of the medial 
femoral condyle, articular surface, and a partial ACL tear.  
The initial in-service injury is not sufficiently addressed 
by any other diagnostic code and thus, analogy to Diagnostic 
Code 5255 is most appropriate.

When considering the criteria of Diagnostic Code 5255, the 
evidence does not demonstrate that a rating in excess of the 
30 percent evaluation is warranted.  Specifically, the 
evidence does not show nonunion of the femur without loose 
motion and weight-bearing preserved with aid of brace, or 
fracture of the surgical neck with false joint to warrant a 
60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

The Board has considered rating the veteran's service-
connected disability under a different Diagnostic Code, but 
finds none that may be assigned on the facts of record or 
which would avail the appellant of a higher disability 
rating.  The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."   
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board considered arguments advanced by the veteran's 
representative that the veteran should be assigned separate 
compensable ratings for instability and for loss of range of 
motion in the left knee, consistent with VAOPGCPREC 9-98 
(Aug. 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  To do so, however, would not provide any 
greater benefit than the currently assigned 30 percent 
evaluation. 

Specifically, with respect to a rating under Diagnostic Code 
5257 for functional instability, while there was moderate 
laxity of the ACL upon VA examination in January 1993 and 
"significant instability" reported by DR. GST in March 
2000, the  clinical findings frequently reported no 
instability or laxity at all.  Moreover, the current clinical 
findings reflect no more than slight instability.    

The Board acknowledges the veteran's complaints that his 
knees "gives out"; however, even with consideration of the 
veteran's complaints, overall, the Board cannot find more 
than slight recurrent subluxation or lateral instability to 
warrant a higher evaluation under Diagnostic Code 5257.  
38 C.F.R. § 4.71a.

Even if a 10 percent rating were awarded for slight 
instability under Code 5257, he would still need a separate 
rating of 30 percent or more for loss of range of motion 
(under Codes 5260 and 5261) to obtain an evaluation for the 
knee disorder inexess of the current 30 percent assigned 
under Code 5255.  Here, however, the medical evidence shows 
flexion limited, at worst to 90 degrees in August 2004, which 
does not even meet the criteria established for a 
noncompensable rating under Diagnostic Code 5260.  Id.  As 
for limitation of motion on extension, there was only an 
isolated finding of -20 degrees of extension in November 
2004; however, it was only three and half weeks after the 
veteran's surgery (and at a time when the veteran was 
receiving a 100 percent rating under 38 C.F.R. § 4.30).  
Thereafter, it was full upon VA examination in September 2005 
and January 2007.  There, was also -5 degrees of extension 
upon VA examination in March 2001, but this would only 
warrant a noncompensable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  At no point (other than when the 
veteran was already in receipt the temporary total rating) 
did the veteran's left knee disability warrant a rating in 
excess of 30 percent alone, or by combination of ratings 
under Codes 5257, 5260 and 5261. 

Even if the Board were to provide "staged ratings" and 
assign a 20 percent evaluation under Diagnostic Code 5257 for 
the moderate findings of laxity upon VA examination in 
January 1993 and a separate 10 percent rating under 
Diagnostic 5261 for -10 degrees of extension, it would 
combine under Table I to equal a 28 percent rating.  
38 C.F.R. § 4.25.  Thus, even if the veteran's left knee 
disability were given separate ratings for instability and 
for limitation of motion, the combined rating would still not 
exceed the 30 percent rating he has already been awarded.  

In light of the veteran's credible complaints of pain 
experienced in his left knee, the Board also considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that such pain is 
already contemplated in evaluations under Diagnostic Code 
5255.

Finally, there is no evidence of ankylosis of the left knee 
or nonunion of the tibia or fibula with loose motion to 
warrant higher ratings under either Diagnostic Code 5256 or 
5262.  38 C.F.R. § 4.71a.  At no time during the course of 
the appeal and since service connection has been in effect, 
has the veteran been entitled to a rating in excess of a 
single 30 percent rating under Diagnostic Code 5255, or a 
combined 30 percent rating under Diagnostic Codes 5003/5260-
61 and 5257.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 30 
percent rating which has been assigned.  See Fenderson, 12 
Vet. App. at 126.  Should the veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.

In short, the record does not show objective fidings that 
warrant a rating in excess of 30 percent for the veteran's 
left knee disorder.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the veteran's left knee has not 
required frequent inpatient care, nor has it by itself 
markedly interfered with employment.  The assigned 30 percent 
rating adequately compensates the veteran for the nature and 
extent of severity of his left knee disability.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Right Hand

Service connection was originally granted in a June 1991 
rating decision and a noncompensable evaluation was assigned 
for residuals of a fracture to the head of the third 
metacarpal and first proximal phalanx of the right hand.  The 
veteran filed a claim for an increased rating in December 
2003.  In the March 2005 rating decision, the RO continued 
the noncompensable rating.  The veteran disagreed and 
initiated the instant appeal.  

During the pendency of the appeal, in November 2007, the 
veteran awarded an increased 10 percent evaluation effective 
December 2003.  The veteran maintains that an even higher 
rating is warranted and as such, his claim remains in 
appellate status.  AB, supra.    

The veteran's right hand is rated by analogy and is evaluated 
as 10 percent disabling under Diagnostic 5223 for favorable 
ankylosis of two digits of one hand: long and ring; long and 
little; or ring and little fingers.  38 C.F.R. § 4.71a.  A 20 
percent rating is assigned for favorable ankylosis of two 
digits of one hand: index and long; index and ring; or index 
and little fingers.  Id.  A 30 percent assigned for favorable 
ankylosis of the thumb and any finger.  Id.  

Having carefully considered the evidence of record, the Board 
finds that the currently assigned 10 percent rating is 
appropriate and no higher.  38 C.F.R. § 4.7.
In this regard, VA outpatient treatment records dated between 
2001 and 2005 were negative for complaints referable to the 
right hand first proximal phalanx or third metacarpal.  In 
September 2001, he had complaints of numbness in the fourth 
and fifth fingers.  There were no further reports or 
treatment.

Upon VA examination in March 2001, the veteran denied any 
difficulties with the right hand or fingers.  Upon VA 
examination in October 2004, the veteran indicated that he 
experienced discomfort in the right wrist and not in the hand 
proper.  He stated that his wrist would pop in cold weather 
or with heavy lifting.  Visual inspection of the right hand 
was grossly unremarkable, as was the wrist.  The veteran had 
no tenderness or deformity in the third metacarpal or first 
proximal phalanx.  

Range of motion of all digits was normal in flexion, 
extension, abduction, and adduction.  The wrist was without 
swelling.  There was no snuffbox tenderness.  The veteran was 
able to dorsiflex the wrist to 40 degrees.  The veteran was 
able to tolerate passive dorsiflexion to 45 degrees without 
difficulty or pain.  The veteran generated 55 degrees of 
palmar flexion, 25 degrees ulnar deviation, and 30 degrees of 
radial deviation.  The discrepancy in active and passive 
range of motion was considered to be a possible attempt to 
exaggerate symptomatology.  There was no additional loss of 
range of motion upon repetitive testing.  There was no 
painful motion, weakness, impaired endurance, fatigue, or 
flare-up of joint coordination.
	
Upon VA examination in September 2005, the examiner noted the 
veteran was left hand dominant.  The veteran complained of 
right hand pain and stiffness since service.  He denied any 
significant flare-ups.  There was no active treatment for his 
hand.  There was some slight swelling over the right first 
metacarpophalangeal (MCP) joint.  The remainder of the hand 
showed no significant abnormality of color, deformity, 
swelling, or atrophy.  Palpation elicited no abnormality of 
temperature, crepitus, or swelling.  There was minimal 
swelling over the right first MCP joint.  The veteran's right 
thumb and left thumb were equal.  

The first MCP joint showed zero degrees of extension and 90 
degrees of flexion.  The interphalangeal (IP) joint showed 10 
degrees of extension and 90 degrees of flexion.  The 
veteran's right and left third finger range of motion were 
equal.  The MCP joint had 60 degrees of extension and 100 
degrees of flexion.  The proximal interphalangeal (PIP) joint 
had zero degrees of extension and  95 degrees of flexion.  
The distal interphalangeal (DIP) joint  had 10 degrees of 
extension and 90 degrees of flexion.  

The veteran was able to touch the tip of his right thumb to 
his index, long, ring and little finger without problems.  He 
was able to make a hand grip touching the tips of his right 
index, long, ring, and little finger to the palm and mid-
transverse folds without problems.  X-rays of the right hand 
showed no fracture, dislocation, or destructive bone process.  
There was minimal radiocarpal degenerative changes present.  
Soft tissues were normal 

Upon VA examination in September 2007, the veteran complained 
of right hand pain and stiffness.  He endorsed some right 
hand pain with repetitive activity and gripping and grabbing.  
He indicated he had flare-ups averaging once a week where he 
had more pain and limitations.  He indicated he was able to 
lift approximately 5 to 10 pounds with his right hand.  There 
was some slight tenderness over the right third metacarpal 
and right third long finger proximal phalanx.  The veteran 
was able to touch the left and right thumb tip to his tips of 
his index, long, ring, and little fingers without problems.  
He was able to make a fist touching the tips of his right and 
left index, long, ring, and little fingers to the distal 
transverse palmar crease without problems.  His right third 
long finger range of motion MCP joint was 40 degrees of 
extension and 95 degrees of flexion.  PIP joint had zero 
degrees extension and 120 degrees flexion.  The DIP joint had 
zero degrees of extension and 90 degrees of flexion.  There 
was some right wrist metatarsophalangeal joint tenderness and 
swelling upon palpation.  There was no change in range of 
motion upon repetitive testing.  There was also no pain, 
weakness, fatigability, or incoordination.

While a 10 percent rating is warranted, there is no evidence 
of ankylosis of the index and long finger, the index and 
ring, or index and little fingers.  Accordingly, an increased 
rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5222.  The Board has also considered other analogous 
criteria, but does not find any evidence of favorable 
ankylosis of three, four, or five digits of the right hand.  
38 C.F.R. § 4.71a, Diagnostic Codes 5220-5222.

In light of the veteran's credible complaints of pain 
experienced in his right hand, the Board also considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness; however, the 
Board finds that the objective clinical evidence does not 
support a finding of additional functional limitation.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7. 

There is no basis for assignment of an evaluation, to include 
"staged" ratings, other than the 10 percent rating which 
has been assigned.  See Hart, supra.   Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9  
Vet. 
App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.

Right Big Toe

Service connection was originally granted in a June 1991 
rating decision and a noncompensable evaluation was assigned 
for residuals of a fracture to the right big toe.  The 
veteran filed a claim for an increased rating in December 
2003.  In the March 2005 rating decision, the RO continued 
the noncompensable rating.  The veteran disagreed and 
initiated the instant appeal.  

During the pendency of the appeal, in November 2007, the 
veteran awarded an increased 10 percent evaluation effective 
December 2003.  The veteran maintains that an even higher 
rating is warranted and as such, his claim remains in 
appellate status.  AB, supra.    

The veteran's right big toe is evaluated as 10 percent 
disabling under Diagnostic 5284 for moderate foot injuries.  
38 C.F.R. § 4.71a.  Under this Code, moderate foot injury is 
rated as 10 percent disabling.  A 20 percent rating is 
assigned for moderately severe foot injuries, and a 30 
percent rating is warranted for severefoot injuries.  Id.  

Having carefully considered the evidence of record, the Board 
finds that the currently assigned 10 percent rating is 
appropriate, and that no higher rating is warranted.  
38 C.F.R. § 4.7.   In this regard, VA outpatient treatment 
records dated between 2000 and 2007 were negative for 
complaints referable to the right big toe.

Upon VA examination in March 2001, the veteran complained of 
gout flare-up in the big toe, which he indicated had occurred 
one year prior.  The veteran indicated that he was not 
bothered by the gout at the time of examination and even 
during flare-ups, it only required the use of medication.  
There were no other complaints with regard to the right toe, 
nor any objective findings. 

Upon VA examination in September 2005, the veteran presented 
with complaints of right big toe pain and stiffness.  Range 
of motion testing revealed 10 degrees of extension and 
flexion to 70 degrees.  The IP joint had 10 degrees of 
extension and 70 degrees of flexion.  The remainder of the 
foot examination was essentially normal.  X-rays of the right 
big toe showed degenerative changes at the 
metatarsophalangeal level of the first digit. 

Finally, upon VA examination in September 2007,  the veteran 
again complained of pain and stiffness.  He indicated that 
flare-ups occurred once a week.  He wore insoles that 
relieved some of the symptoms. There was some swelling over 
the first metatarsophalangeal joint (MTP).  There was no 
significant abnormality of color and only some hyperpigmented 
area over the dorsum of the ankle.  There were no signs of 
corns or calluses, which suggested normal weight bearing.  
The right big toe MTP joint had 10 degrees of extension and 
30 degrees of flexion.  The IP joint had 5 degrees of 
extension and 40 degrees of flexion. There was no change upon 
repetitive testing, to include no evidence of pain, weakness, 
fatigability, and incoordination.  X-rays again showed 
degenerative changes at the first MTP joint of the right 
foot.  

While a 10 percent rating is warranted, there is no objective 
evidence of a moderately severe foot injury to warrant an 
increased 20 percent rating under Diagnostic Code 5284.  
38 C.F.R. § 4.71a.  The Board has also considered other 
applicable diagnostic criteria and has found no objective 
evidence of malunion or nonunion of the metatarsal bones or 
claw foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5278 and 
5284.  

In light of the veteran's credible complaints of pain 
experienced in his right big toe, the Board also considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness; however, the 
Board finds no objective clinical evidence of any additional 
functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 206-7. 

There is no basis for assignment of an evaluation, to include 
"staged" ratings, other than the 10 percent rating which 
has been assigned.  See Hart, supra.   Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1.

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 9  
Vet. 
App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. 
App. at 227.

TDIU

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15. 
 If there is only one service-connected disability, it must 
be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent.  38 C.F.R. § 4.16(a).

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis.  38 C.F.R. § 4.16(b). 
 Finally, the service-connected disabilities must be so 
severe as to produce unemployability, in and of themselves, 
without regard to unemployability attributable to age of the 
veteran or to other disabilities for which service connection 
has not been granted.  38 C.F.R. § 3.341.  That is, a TDIU 
may not be assigned if unemployability is a product of 
advanced age, or of other nonservice-connected disabilities, 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19.

Here, service connection is currently in effect for: left 
knee residuals of an osteochondral fracture and partial ACL 
tear evaluated at 30 percent; residuals of a right hand 
fracture of the head of the third metacarpal and first 
proximal phalanx   evaluated at 10 percent; mild 
osteoarthritic changes at L5/S1 evaluated at 10 percent; mild 
osteoarthritis of the right knee evaluated at 10 percent; and 
residuals of a right big toe fracture evaluated as 10 
percent.  When applying the bilateral factor of 4.3 percent 
for diagnostic codes 5255, 5257, and 5284, the combined 
evaluation is 60 percent.  See November 2007 RO rating code 
sheet..   Therefore, he does not meet the specific percentage 
requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 
4.26.  

The question thus presented by the veteran's appeal is 
whether he is unemployable by reason of his service-connected 
disabilities, considering his educational and occupational 
background.  As indicated as part of his July 2004 
application for TDIU (see VA Form 21-8940), the veteran 
reported having one year of college and reported last working 
in 2003 as a private care attendant.  Affording the veteran 
all reasonable doubt, the record does document the presence 
of functional limitations imposed by the veteran's service-
connected disabilities, which would preclude the performance 
of substantially gainful employment.  While the Board 
acknowledges that the veteran has additional problems with 
nonservice connected depression and attention deficit 
disorder; however, there is no evidence of record that they 
produce a significantly greater level of impairment as 
opposed to the service-connected disabilities.  

In this regard, there is little dispute about the fact of 
extended unemployment. While vocational rehabilitation 
records at times questioned the veteran's dedication to 
finding employment or pursue retraining, there is sufficient 
evidence in the record that his knees, back, and right foot 
are prohibiting full-time or even substantial part-time 
employment.  

Vocational rehabilitation records dated in June 2004 show the 
veteran was not successful in finding sedentary work as he 
lacked the education and training for an office job.  A June 
2007, functional assessment completed by VA revealed the 
veteran was disabled from full-time competitive employment 
five days per week, eight hours per day on a sustained basis.  
The maximum part-time work per day before pain prevented the 
performance of even simple work tasks was only one to two 
hours. 

Finally, most recently upon VA examination in September 2007, 
the examiner opined that because of the service-connected 
knee, back, and foot disabilities, the veteran had, 

"significant restrictions with any 
prolonged standing, being able to stand 
only up to 30 minutes at a time, sitting 
being able only to sit 15 to 20 minutes 
at a time then needs to be able to change 
position, walk no greater than 10 to 15 
minutes at time.  He has significant 
restrictions with any bending, lifting 
twisting, squatting, been unable to do 
any of these activities in any type of 
repetitive amount.  Because of his right 
hand condition he has limitations with 
repetitive gripping, grabbing, lifting 
being unable to lift any more than 5 to 
10 pounds with his right arm and hand."

Although earlier dispositions of the RO seemed to place 
weight on the non-service-connected disabilities as the cause 
of the veteran's inability to function in the work force, 
there is no express medical opinion supporting that theory.  
The Board finds that there exists an approximate balance of 
positive and negative evidence, which 
does not satisfactorily prove or disprove the veteran's 
claim. 38 C.F.R. § 3.102.  As such, the claim for TDIU is 
granted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for postoperative residuals of an osteochondral fracture and 
partial ACL tear of the left knee is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right hand fracture of the head of the third metacarpal 
and first proximal phalanx is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right big toe fracture is denied.

Entitlement to a TDIU is granted subject to the controlling 
regulations governing monetary awards.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


